’ Case 4:18-cr-00692 Document1 Filed on 11/01/18 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

 

UNITED STATES DISTRICT COURBESE sage seas
for the
NOV ~ 1 2018

Southern District of Texas

David J. Bradiey, Clerk

 

United States of America )
Vv. )
AA- (8-ZZG(- MA
Francisco Javier NUNO ) Case No. (8
 YOB: 1996 COC: United States
)
Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief,

 

 

On or about the date(s) of February 24, 2018 in the county of Hidalgo in the
Southern_- District of Texas , the defendant(s) violated:
7 Code Section : Offense Description
31 U.S.C. § 5332 Knowingly and intentionally attempt to evade this currency reporting

requirement, under section 5316, by concealing more than

$10,000.00 in currency or other monetary instruments to wit; $40,842.00 in
the defentant's possession, and attempting to transport such currency or
monetary instruments from a place outside the United States, to wit; Reynosa,
Mexico, to a place within the United States, to wit; Hidalgo, Texas.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

~

Y Continued on the attached sheet.

Complainant's signature

Evan Mason, HSI Special Agent
_ Printed name and title
A

Sworn to before me and signed in my presence. ;
Date: 11/1/2018 Vike ElGu— . . [EX Ca)
_  dudge’s signature

City and state: McAllen, Texas U.S. Magistrate Peter E. sn,

Printed name and title
Case 4:18-cr-00692 Document1 Filed on 11/01/18 in TXSD Paazgt a | | 18

/
ATTACHMENT A

On February 24, 2018, a United States Customs and Border Protection Officer J. Saenz
(hereinafter CBPO) was conducting inbound inspections as part of his duties at the Anzalduas
Port of Entry (hereinafter POE). The CBPO encountered a 2012 Ford F-150 bearing

- Pennsylvania license plates ZJG9695 (hereinafter “target vehicle”) being driven by Francisco
Javier NUNO (hereinafter NUNO). |

At the primary inspection, the CBPO received a negative oral declaration for currency or
monetary instruments in excess of $10,000.00, weapons, and ammunition from NUNO. NUNO
was subsequently referred to the secondary inspection area. During the secondary inspection,
CBPO A. Martinez again asked NUNO if he had currency or monetary instruments in excess of
$10,000.00, weapons, or ammunition, to which NUNO responded in the negative. NUNO then
stated that he was currently out of a job and was starting a watermelon business. NUNO further
stated that he was traveling from Monterrey, Mexico to Edinburg, Texas where he lives. .

The CBPO then referred the target vehicle Z-Portal X-Ray machine while NUNO was placed in
the secondary area to wait further inspection. While waiting for results from the X-Ray
inspection, the CBPO checked the vehicle, at which time the CBPO discovered money: behind
the glove box and inside the seats. Additionally, the CBPO discovered a list of weapons with the
aforementioned money discovered. In the target vehicle, a total of $30,017.00 was found
concealed within various compartments within the vehicle. An additional $10,825.00 USD was
found on NUNO’s person. A total of $40,842.00 USD was located in the target vehicle and on
NUNO’s person.

Homeland Security Investigations (HSI) Special Agents (SA) were advised of the situation and
responded to the Anzalduas POE to interview NUNO. HSI SA’s read NUNO his Miranda rights
as witnessed by HSI SA G. Mercado and a HSI Task Force Officer J. Cuellar. NUNO initially
began to give a statement, but ultimately stated that he did not wish to speak without an attorney
present, at which time SA Mason terminated all questioning and the audio recorded interview
was concluded. .
